FINANCIAL INVESTORS TRUST ALPS/Red Rocks Listed Private Equity Fund ALPS/CoreCommodity Management CompleteCommodities Strategy Fund RiverFront Global Growth Fund RiverFront Global Allocation Fund RiverFront Dynamic Equity Income Fund RiverFront Moderate Growth & Income Fund RiverFront Conservative Income Builder Fund ALPS/Metis Global Micro Cap Value Fund (the “Funds”) SUPPLEMENT DATED JUNE 9, 2’ PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED JUNE 9, 2017 As of the date of this Supplement, the Funds’ Class T shares are not currently being offered for sale. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. YOU MAY DISCARD THIS SUPPLEMENT ONCE CLASS T SHARES OF THE FUNDS ARE OFFERED FOR SALE. 3931427.1 (9/8/2015 9:21 AM)
